tcmemo_1996_4 united_states tax_court brenda j gammon petitioner v commissioner of internal revenue respondent docket no filed date brenda j gammon pro_se stuart spielman and michael r mcmahon for respondent memorandum opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules of this case is before the court on respondent's motion to dismiss for failure to state a claim upon which relief can be granted and the amendment thereto filed pursuant to rule petitioner resided in lacey washington at the time the petition was filed in this case respondent's notice_of_deficiency respondent issued a notice_of_deficiency to petitioner dated date in said notice respondent determined a deficiency in petitioner's federal_income_tax for the taxable_year in the amount of dollar_figure and an addition_to_tax under sec_6651 for failure to timely file in the amount of dollar_figure the deficiency in income_tax is based on respondent's determination that petitioner failed to report wage and allocated tip_income from various payors as reflected in the following schedule income payor amount wages manpower int'l inc dollar_figure wages south sound red robin inc wages kokua inc big_number wages shari's management corp wages hawks prairie inn corp big_number tips big_number wages evergreen ballroom restaurant wages tnt inc big_number practice and procedure by order dated date such part of this case that related to a redetermination of fica_taxes any addition_to_tax or penalty with respect thereto statutory interest and withholding_tax credits was dismissed for lack of jurisdiction and stricken from the petition tips big_number wages denny's restaurant sec_58 tips the addition_to_tax under sec_6651 is based on respondent's determination that petitioner's failure to timely file an income_tax return for the taxable_year in issue was not due to reasonable_cause petitioner's petition petitioner filed her petition on date the crux of petitioner's position is that wages are not income apparently because of the provisions of sec_83 and the notion that a person's labor is property in which the person has a basis equal to its fair_market_value thus the petition includes the following allegations until a compleat sic and concise explanation of why intangible_property is not a cost when it is disposed of to obtain other_property and tangible_property is sec_1_83-3 must be held to protect sums received under contract for the purchase of services from inclusion in gross_income after all sec_61 applies only to gross_income gross_income defined and does not apply to compensation which may be excluded by law see -2 cost is always excluded until these arguments can be statutorily disposed of petitioner contends that the fmv of services can be included in gross_income only by violating sec_1001 and sec_1_1001-1 petitioner attached several documents to her petition composed of over pages of typewritten materials expanding on the arguments set forth above respondent's rule motion and subsequent developments as indicated respondent filed a motion to dismiss for failure to state a claim upon which relief can be granted and the amendment thereo on date the day after respondent filed her motion to dismiss the court issued an order calendaring respondent's motion for hearing and also directing petitioner to file a proper amended petition in accordance with the requirements of rule in particular the court directed petitioner to file a proper amended petition setting forth with specificity each error allegedly made by respondent in the determination of the deficiency and separate statements of every fact upon which the assignments of error are based petitioner failed to respond to the court's order respondent's motion to dismiss was called for hearing in washington d c on date counsel for respondent appeared at the hearing and presented argument on the pending motion petitioner did not appear at the hearing nor did she file a rule c statement with the court discussion rule provides that a party may file a motion to dismiss for failure to state a claim upon which relief can be granted we may grant such a motion when it appears beyond doubt that the party's adversary can prove no set of facts in support of a claim which would entitle him or her to relief conley v gibson petitioner was reminded of the applicability of rule c in the court's order dated date u s 677_f2d_676 8th cir rule b requires that a petition filed in this court contain clear and concise assignments of each and every error that the taxpayer alleges to have been committed by the commissioner in the determination of the deficiency and any addition_to_tax in dispute rule b further requires that the petition contain clear and concise lettered statements of the facts on which the taxpayer bases the assignments of error see 78_tc_646 the failure of a petition to conform with the requirements set forth in rule may be grounds for dismissal rule sec_34 sec_123 in general the determinations made by the commissioner in a notice_of_deficiency are presumed to be correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 moreover any issue not raised in the pleadings is deemed to be conceded rule b jarvis v commissioner supra pincite n 73_tc_736 the petition filed in this case does not satisfy the requirements of rule b and there is neither assignment of error nor allegation of fact in support of any justiciable claim rather there is nothing but tax_protester rhetoric and legalistic gibberish as demonstrated by the passages from the petition previously quoted see 82_tc_403 80_tc_1111 76_tc_1027 affd 696_f2d_1234 9th cir the court's order dated date provided petitioner with an opportunity to assign error and allege specific facts concerning her liability for the taxable_year in issue unfortunately petitioner failed to respond to the court's order we see no need to catalog petitioner's arguments and painstakingly address them as the court_of_appeals for the fifth circuit has remarked we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir petitioner's arguments are nothing other than a variation on the theme that wages are not income suffice it to say that both this and other federal courts have consistently and uniformly held for many years that wages are income and that a taxpayer has no basis in his or her labor e g 793_f2d_139 6th cir affg per curiam 82_tc_766 791_f2d_68 7th cir 784_f2d_1006 9th cir 760_f2d_1003 9th cir 737_f2d_439 5th cir 733_f2d_709 9th cir 687_f2d_264 8th cir affg tcmemo_1981_506 661_f2d_71 5th cir affg tcmemo_1981_122 640_f2d_1014 9th cir compensation_for labor or services paid in the form of wages or salary has been universally held by the courts of this republic to be income subject_to the income_tax laws currently applicable 633_f2d_1356 9th cir abrams v commissioner supra pincite rowlee v commissioner supra pincite2 77_tc_1169 70_tc_730 affd 614_f2d_159 8th cir mcneel v commissioner tcmemo_1995_211 fischer v commissioner tcmemo_1994_586 zyglis v commissioner tcmemo_1993_341 affd without published opinion 29_f3d_620 2d cir fox v commissioner tcmemo_1993_277 affd without publised opinion 69_f3d_543 9th cir williams v commissioner tcmemo_1988_368 allen v commissioner tcmemo_1987_242 hebrank v commissioner tcmemo_1982_496 see sec_61 because the petition fails to state a claim upon which relief can be granted we shall grant respondent's motion to dismiss see 747_f2d_478 8th cir respondent's motion includes a request that the court award a penalty to the united_states in an appropriate amount in order to reflect the foregoing an order of dismissal and decision will be entered pursuant to sec_6673 in the exercise of our discretion however we decline to award a penalty in this case nevertheless petitioner is advised that sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in such proceeding is frivolous or groundless
